Order entered September 14, 1965, granting plaintiff’s motion for temporary alimony, counsel fees and other relief unanimously modified on the law and the facts, and in the exercise of discretion, without costs and disbursements, to the extent of reducing the amount to be paid plaintiff for her support and maintenance to $150 per week and eliminating all other ordering paragraphs requiring the payment of counsel fees and the payment of rental or other charges in connection with the occupancy of the apartment at 160 Central Park South. In the circumstances of this case the amount awarded for temporary alimony was excessive and not supported by the record. Moreover, we see no necessity for the award of counsel fees at this stage of the proceedings. Plaintiff’s right to any counsel fees are to be reserved for determination by the trial court. Finally, the sum of $150 per week to which we have reduced the temporary alimony should suffice to cover plaintiff’s support and maintenance including any rental charges which she may have to pay for occupancy of any premises. No additional allowance was warranted with regard to the occupancy of the apartment at 160 Central Park South. As we have stated many times before, the remedy for any seeming inequity in a direction for payment of temporary alimony based on conflicting affidavits is a speedy trial where the true facts as to the finances and standard of living of the parties can be ascertained, and plaintiff’s right to alimony can be finally determined. (See Lerner v. Lerner, 22 A D 2d 771; Gentile v. Gentile, 19 A D 2d 825.) Settle order on notice. Concur — Botein, P. J., Rabin, Valente, Eager and Steuer, JJ.